                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


NORMAN SHAW, JR.,                       :    CIVIL NO: 3:20-CV-01594
                                        :
                  Plaintiff,            :
                                        :
             v.                         :
                                        :    (Magistrate Judge Schwab)
WAYNE MEMORIAL HOSPITAL,                :
                                        :
                  Defendant.            :

                                   ORDER
                                  May 7, 2021


      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that the defendant’s motion (doc. 47) to dismiss

is DENIED.


                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            United States Magistrate Judge
